Citation Nr: 0836558	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for scar, 
residuals of a shell fragment wound of the left ankle.

2. Entitlement to a rating in excess of 20 percent for 
limitation of motion of the left ankle.

3. Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, in which the RO, inter alia, 
denied an increased rating for scar residuals, shell fragment 
wound of the left ankle rated as 10 percent disabling, and 
also granted a separate rating of 20 percent for marked 
limitation of motion of the left ankle, effective May 22, 
2002.

In a January 2004 rating decision, the RO, inter alia, 
granted service connection for degenerative joint disease of 
the right knee and assigned a 10 percent rating for that 
disorder, effective May 27, 2003.  The appellant has appealed 
his ratings for the left ankle scar, the limitation of motion 
of the left ankle, and his initial rating for degenerative 
joint disease of the right knee.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran is presently receiving the maximum rating 
available for a painful superficial residual scar near his 
left ankle.

3.  Limitation of motion of the left ankle is predominantly 
manifested by marked limitation of motion, evidence of 
degenerative arthritis, and subjective complaints of pain 
along with evidence of significant functional impairment 
during flare-ups or during repeated use over a period of time 
due to the pain.

4.  Evidence demonstrates the veteran's service-connected 
degenerative joint disease of the right knee is manifested by 
X-ray evidence of arthritis and limitation of leg flexion, 
without evidence of flexion limited to 30 degrees, including 
as a result of pain or functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scar, residuals of a shell fragment wound of the left ankle, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (2007).

2.  The criteria for a rating in excess of 20 percent for 
limitation of motion of the left ankle, residuals of shell 
fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 
(2007).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in July 2002, June 2003, and June 2007.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in June 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the June 2007 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the appellant was clearly not provided this more 
detailed notice, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the requirements of the applicable 
diagnostic codes for the claims for increased ratings for the 
veteran's scar, residuals of a shell fragment wound of the 
left ankle, and for limitation of motion of the left ankle, 
were specifically enumerated in the November 2004 letter 
attached to the statement of the case.  The Board also finds 
that the veteran, through his answers to questions about 
employment and daily life posed by the examiner who conducted 
the September 2002, December 2003, and May 2008 VA 
examinations, has demonstrated actual knowledge of all 
relevant VA laws and regulations.  See Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed. Cir. 2007).  As such, the Board finds 
that the appellant is not prejudiced based on this 
demonstrated actual knowledge.  Thus, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the notice error did not affect the essential 
fairness of the adjudication.

However, in the case of an increased initial rating claim, no 
duty to provide the notice described 38 C.F.R. § 3.159(b)(1) 
of this section arises upon receipt of a Notice of 
Disagreement.  Therefore, regarding an initial increased 
rating for the right knee, the requirements outlined in 
Vazquez-Flores are not applicable.  Instead, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).   

The notice requirements pertinent to the issues on appeal 
essentially have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased  
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007). 


Factual Background

Service treatment records reveal that in December 1968, the 
veteran sustained multiple injuries when he detonated a booby 
trap, sustaining a shell fragment wounds to the left lower 
leg.  The wounds were debrided.  Secondary skin closure was 
perforemd a few weeks later.  He was evacuated to the United 
States.  Physical examination revealed a 3 cm. open wound, 
draining thin sero-purulent material at the lateral aspect of 
the left lower leg.  He was treated with local soaks, and 
gradually, the wound healed, and he was discharged to duty.  
The diagnosis  was shrapnel wound, left ankle.  His April 
1969 separation physical examination report noted a 21/2-inch 
scar on the left ankle, and a 2-inch scar on the right knee.

The veteran underwent a VA medical examination in August 
1971.  Physical examination revealed a well-healed scar on 
the medial surface of the right knee over the medial 
hamstring tendon, measuring 2-inches by 3/4-inch.  The scar was 
non-tender and nonadherent.  Examination of the left ankle 
revealed a scar, located approximately 4 inches above the tip 
of the medial malleolus.  It measured 21/2-inches by 1-inch.  
It was nontender, but tnder in the distal aspect.  Under the 
distal aspect there was palpable bony ezxcrescences.  There 
was diminished sensation to pinprick in the area immediately 
adjacent to the scar at the distal level.  The ankle had a 
full range of motion.

An August 2001 VA medical record showed that the veteran was 
seen for chronic aching pain at the site of his old service-
connected injury above the left ankle with edema medially in 
foot.  Objectively, there was slight left ankle peripheral 
edema.  The veteran stated that pain was well relieved with 
Tylenol #3.  The nurse practitioner planned to renew the use 
of Tylenol every 4 hours or whenever necessary for relief of 
leg pain.

A May 2002 VA medical record revealed that the veteran 
complained of pain in his left lower leg that was more 
constant and more severe adjacent to an old bullet injury and 
radiated up the leg.  It was noted that the veteran had fair 
pain relief with Tylenol #3.  On examination, there was no 
peripheral edema except a slight amount of edema of the left 
medial malleolus and the area inferior to an old bullet 
injury medially and superior to the left ankle.  
Hydrochlorothiazide (HCTZ), 25 mg. every morning, was 
prescribed for the edema inferior to the side of the service-
connected bullet injury to the left lower leg.

The veteran underwent a VA examination in September 2002.  He 
complained of experiencing gradually increasing pain in his 
right knee and left ankle which sustained shell fragment 
wounds in 1968 while in service.  The veteran, a supervisor 
at the post office, had not lost any time at work as a result 
of these injuries.  He said that flare-ups of ankle pain 
occurred fairly frequently.  He took Tylenol with codeine and 
wore no braces on his left ankle or right knee. He complained 
of difficulty lifting, pushing or pulling and standing tended 
to cause ankle pain.  He felt that he could walk a city block 
easily.  Sitting caused knee pain.  He did not kneel, squat, 
or stoop and managed stairs very slowly.  He walked with a 
limp on his left leg.  

On examination of the left ankle, there was significant 
lateral deviation of the heel cord with a valgus deformity of 
the ankle, a significant pes planus with a pronation of the 
forefoot, and a 6 cm. scar over the medial distal leg.  The 
scar was well-healed and slightly tender to palpation.  Left 
ankle stability was fair.  Dorsiflexion was to 5 degrees and 
plantar flexion was to 20 degrees.  He was unable to toe walk 
on the left foot.  On examination of the right knee, no 
deformity was noted but a scar over the medial aspect of the 
knee.  No effusion was noted, but there was minimal crepitus 
palpable on motion of the knee.  Flexion was to 120 degrees 
and extension was to 0 degrees.  Stability was noted as good.  
X-rays showed a slight narrowing of the right medial joint 
space in the right knee and slight degenerative changes of 
the dorsum of the left foot with loss of longitudinal arch.  
The examiner diagnosed degenerative joint disease and valgus 
deformity of the left ankle with secondary pes planus and 
forefoot pronation, a healed scar of the left leg without 
residual impairment, and degenerative joint disease of the 
right knee.  The examiner noted that the examination was 
conducted during a period of quiescent symptoms and that 
painful symptoms would require the veteran to expend extra 
energy in completing tasks and would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.

A July 2003 VA medical record diagnosed the veteran with 
degenerative joint disease, chronic low back pain, knee pain, 
and ankle pain, all of which were treated with Tylenol #3 or 
Motrin.

The veteran underwent VA examinations in December 2003.  He 
was examined for the scar on his left ankle which was located 
on the medial aspect of the calf above the ankle and shaped 
similar to a right angle.  The first portion was 5 cm. and 
the second was 3 cm. with the widest part of the scar 0.5 cm. 
throughout.  He complained of discomfort when pressure was 
applied to the site.  There was no adherence to underlying 
tissue and the scar was stable with no ulceration or 
breakdown of skin.  The scar was flat and just very minimally 
depressed in the center approximately 1 cm.  The scar was 
described as  superficial.  There was no inflammation, edema, 
or keloid formation.  The color was slightly darker than the 
surrounding skin.  No limitation of motion or function was 
ascribed to the scar.  

The veteran also was examined for his left ankle and right 
knee in December 2003.  He complained of pain in both knees, 
his left ankle and his back.  Flare-ups of the knee pain had 
become more frequent and the veteran reported two episodes of 
incapacitating backache and knee pain over the previous year 
with each episode lasting about one week, and requiring 
physician consultation.  He did not use any cane or braces 
and took Tylenol with codeine for pain.  He said that he 
could stand for about 10 to 20 minutes and could walk for 
less than a city block.  He did not kneel, squat, or stoop 
and said that climbing stairs was difficult.  On examination 
of the left ankle, there was a valgus deformity and the heel 
cord deviated laterally.  There was no point tenderness on 
palpation and testing revealed no instability.  Dorsiflexion 
was to 5 degrees and plantar flexion was to 20 degrees.  He 
was unable to tandem toe walk on his left foot.  On 
examination of his right knee, there was no evidence of any 
significant alignment deformity, but a moderate crepitus 
palpable on motion was noted.  No instability was noted.  
Flexion was to 120 degrees and extension was to 0 degrees.  
Quadricep strength was to 5/5.  The examiner diagnosed 
degenerative joint disease of both the left ankle and the 
right knee.  He also opined that the examination was 
conducted during a period of quiescent symptoms and that 
painful symptoms would require the veteran to expend extra 
energy in completing tasks and would lead to early fatigue, 
weakened movements, and ultimately to a loss of coordination.

An April 2005 VA medical record revealed degenerative joint 
disease of the veteran's spine, ankle and knees.  His 
prescription for Tylenol #3 was renewed and Ibuprofen was 
added to his drug regimen.

An August 2005 VA medical record noted the veteran's history 
of chronic knee and left ankle pain was not fully controlled 
with Ibuprofen and Tylenol #3 and the veteran agreed to 
switch from Tylenol #3 to Hydrocodone every 4 hours whenever 
necessary.

In an October 2005 signed statement, the veteran explained 
that the combat injury to his right knee had worsened over 
the years.  He said that he was discomforted from pain and 
that his knee was very sensitive to touch at the point that 
shrapnel entered the interior portion of his knee.  
Ambulatory activities intensified pain to what he claimed 
were almost intolerable levels.  While walking on many 
occasions, the veteran volunteered that he had experienced 
extremely sharp pains radiating throughout his knee which 
caused him to lose equilibrium and that he sometimes fell as 
the result of severe excruciating pain.  He frequently lost 
his balance when negotiating stairs, whether ascending or 
descending.  He reported that doctors told him that he had a 
degenerative condition that would continue to deteriorate and 
that his only form of treatment was a variety of pain pills.

A March 2006 VA medical record revealed that the veteran was 
issued a bariatric straight cane.

An April 2006 VA orthopedic consultation record indicated 
that the veteran's left ankle pain, which had produced 
chronic discomfort along the medial aspect of his ankle 
radiating up to his calf, was now over the posterior aspect 
of his ankle in the past 4 to 5 months.  The examiner 
questioned whether this was his Achilles tendon.  The veteran 
complained of significant pain and stiffness when first 
arising from a chair or bed until he got moving and that this 
further caused a limp.  He walked with a cane in his right 
hand.  It also was noted that he wore custom-made arch 
supports provided by VA and was now retired from his job at 
the post office.  X-rays taken the month before showed no 
degenerative changes in the left ankle, but revealed a small 
calcification noted at the Achilles tendon insertion of the 
calcaneus and posterior as well as plantar.  The nurse 
practitioner diagnosed left Achilles tendinitis and fallen 
arches.  She also noted very tight heel cords that he needed 
to work on stretching, so she prescribed physical therapy at 
a VA facility.

A May 2006 VA medical record indicated that the veteran 
complained of achy, throbbing, and occasionally sharp pain in 
the left ankle along his Achilles tendon when he sat still.  
An x-ray showed no evidence of fracture or degenerative joint 
disease in the left ankle, but did show posterior and plantar 
calcaneal spurs.

A June 2006 VA medical record revealed the veteran's 
discharge from a course of physical therapy.  Pain and 
limited attendance were listed as barriers to achievement of 
all his physical therapy goals.

July 2007 VA medical records revealed that the veteran's 
ankle was sore and that he wanted to get rid of some of the 
pain around his heel and cord.  He was unable to sleep on his 
back due to his ankle pain when lying supine.  The veteran 
also had a fear of falling and difficulty walking on uneven 
ground.  He said that his pain was exacerbated by prolonged 
standing, walking, when first out of bed, standing after 
prolonged sitting, and putting pressure on his foot.  He was 
observed using a straight cane.  Dorsiflexion of the left 
ankle measured 0 to 2 degrees with the knee extended and 0 to 
10 degrees with the knee flexed.  The veteran reported pain 
in the posterior left ankle with the end range of 
dorsiflexion when the knee was flexed.  Active, supine right 
knee flexion was 0 to 95 degrees (and passive supine flexion 
was 0 to 105 degrees with pain in the medial knee).  X-rays 
of the left ankle showed no evidence of fracture or 
degenerative joint disease as well as posterior and plantar 
calcaneal spurs.  The VA physical therapist found that the 
veteran's signs and symptoms were consistent with pain and 
impaired motion associated with Achilles tendonitis of the 
left ankle.  The veteran also had chronic medial ankle pain 
secondary to shrapnel injury.  

In August 2007 VA physical therapy records, the veteran was 
quoted as saying that his ankle was doing better and was 
tolerable and that the pain around his heel cord was much 
better, though he still had residual pain from shrapnel 
wounds in the medial left ankle.  Left ankle dorsiflexion was 
measured as 0 to 2 degrees with the knee extended, and 0 to 5 
degrees with the knee flexed.  Passive right knee flexion was 
0 to 101 degrees (and supine right knee flexion was 0 to 103 
degrees with pain in the medial knee).

September 2007 VA medical records showed that the veteran had 
received physical therapy for his left ankle and that he 
thought the ankle was better than it used to be because 
intense constant pain was gone, but it was still sore.  
Dorsiflexion of the left ankle was 0 to 2 degrees with the 
knee extended.  Passive flexion of the right knee measured 0 
to 100 degrees (and supine flexion measured 0 to 102 degrees 
with pain in the knee).  

A March 2008 VA medical record showed that the veteran was 
seen for follow-up of chronic conditions of degenerative 
joint disease of the spine, knee and ankle with chronic pain.  
It was noted that the veteran fairly well managed with 
Ibuprofen, Hydrocodone and Gabapentin, but did complain of 
some daytime somnolence with the medications.

An April 2008 VA medical record noted that the veteran was 
seen for evaluation of bilateral knee sleeves for support and 
decreased pain secondary to osteoarthritis of the knee.

The veteran underwent another VA examination in May 2008.  
The veteran complained of pain in his left ankle and both 
knees and daily flare-ups.  It was noted that he used a cane 
for assistance in ambulation and used bilateral hinge knee 
braces.  He complained of severe limitations on walking and 
said that he could only walk less than a city block.  
Standing was very limited and he was not able to kneel, 
squat, or stoop.  Sitting and traveling in a car caused knee 
pain.  He was not able to manage stairs at all and not able 
to lift, push, or pull.  It was noted that he retired from 
the post office four years ago.  

On examination, the veteran walked with a limp on the left 
leg.  The left ankle showed a talipes valgus, a longitudinal 
arch of the foot, and a slight swelling of the left ankle.  
There was a 5 cm. transverse scar at the medial aspect of the 
distal leg, proximal to the ankle.  This area was tender to 
palpation as was the lateral aspect of the ankle.  Stress 
examination revealed no evidence of any instability of the 
ankle.  Dorsiflexion was to 5 degrees (normal 20 degrees) and 
plantar flexion was to 20 degrees (normal 45 degrees), 
inversion was to 0 degrees (normal 30 degrees), and eversion 
was to 0 degrees (normal 20 degrees).  He was able to tandem 
heel walk, but not to tandem toe walk on the left foot.  
There was no effusion of either knee.  He had rather marked 
crepitus palpable on motion of the knee.  The right knee was 
stable.  Flexion of the right knee was to 90 degrees (normal 
140 degrees) and extension was to 0 degrees (normal 0 
degrees).  Quadricep and hamstring strength was at most 4/5.  

Knee and ankle joint range of motion and strength was 
diminished due to pain on repetitive motion, but the examiner 
reported that the extent and degree was not possible to 
determine due to the extreme subjectivity of the exercise.  
He diagnosed early degenerative joint disease of both knees 
and left talipes valgus with pes planus and hallux valgus of 
the left foot.  He further opined that it was at least as 
likely as not that the veteran's left ankle and right knee 
pain could significantly limit his functional ability during 
flare-ups or repeated use over a period of time.


Scar Near Left Ankle

780
3
Scars, superficial, poorly nourished, with 
repeated ulceration
10
38 C.F.R. § 4.118, Diagnostic Code  7803 (prior to August 30, 
2002) 

780
4
Scars, superficial, tender and painful on objective 
demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on 
tip of finger or toe, and the rating may exceed the 
amputation value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code  7804 (prior to August 30, 
2002) 

780
5
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Code  7805 (prior to August 30, 
2002) 

The Board notes that the rating criteria for disabilities of 
the skin were revised, effective August 30, 2002.  Pursuant 
to VAOPGCPREC 7-2003, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant normally applies, 
absent Congressional intent to the contrary.  

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage
38 C.F.R. § 4.118, Diagnostic Code  7804 (effective August 
30, 2002) 

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code  7804 (effective August 
30, 2002) 

During the course of this appeal, VA regulations for the 
evaluation of skin disabilities were once again revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 
(Sept. 23, 2008).  The additions and revisions include 
provisions that a veteran who VA rated under diagnostic codes 
7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 
2008, can request review irrespective of whether the 
disability has increased since the last review.  VA will 
review that veteran's disability rating to determine 
entitlement to a higher rating as a claim for an increased 
rating for purposes of determining the effective date of any 
award; however, in no case will the award be effective before 
October 23, 2008.  Id.  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

780
5
Scars, other (including linear scars) and 
other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Code 7805 (effective October 
23, 2008).

Based upon the evidence of record, the Board finds that from 
the time his claim for a higher rating was received on June 
28, 2002 until the skin regulations were changed on August 
30, 2002, and again revised effective October 23, 2008, the 
veteran has been receiving the maximum rating available for a 
superficial scar, tender and painful on objective 
demonstration (former criteria) and for a painful superficial 
scar that does not disfigure the head, face, or neck 
(criteria effective from August 30, 2002, to October 23, 
2008), and finally for a single scar that is unstable or 
painful, (recently revised criteria).  The veteran's scar of 
the left ankle, a residual of a shell fragment wound, is 
presently manifested by a 5 cm. transverse scar at the medial 
aspect of the distal leg, proximal to the ankle.  Previous VA 
examinations noted above have found that the ankle scar does 
not adhere to underlying tissue and is, therefore, 
superficial.  The Board notes that the veteran's VA treatment 
records are silent for any findings related to his left ankle 
scar, and he has not identified any other treatment related 
to his left ankle scar.  In addition, the medical evidence in 
the three VA examinations noted above does not reflect the 
existence of any associated scar of a size or that involves 
any symptoms or pertinent characteristics so as to warrant a 
rating in excess of 10 percent under any pertinent provision 
of § 4.118.  See, e.g., 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.  Therefore, entitlement to a higher rating is not 
warranted for either period before or after the change in 
regulations for scars on August 30, 2002 and again on October 
23, 2008.  The Board finds that its consideration of both the 
new and old criteria is therefore not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.  

Left Ankle

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007)

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues, such as the tendons or ligaments, or crepitation 
within the joint structures, should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59 
(2007).

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a rating 
in excess of 20 percent for limitation of motion of the left 
ankle.  The Board notes that the veteran already receives the 
maximum allowable rating of 20 percent under Diagnostic Code 
5271 for his left ankle disability.  The Court has found that 
the appellant is not entitled to a higher rating, even though 
there is evidence of record reflecting that he has pain on 
movement, when the appellant is already assigned the maximum 
rating.  See Johnston v. Brown, 10 Vet.App. 80, 85 (1997).

The only Diagnostic Code that may be applicable is 5270, 
which rates disabilities involving ankylosis of the ankle.  
Ankylosis is an immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Shipwash v.  
Brown, 8 Vet. App. 218 (1995).  It is not directly shown at 
any time that the veteran's service-connected left ankle 
disability involves ankylosis. 

Considering the evidence in light of the above-referenced 
legal authority, the Board finds that the record presents no 
basis for the assignment of any higher rating for the 
veteran's left ankle disability.  

Right Knee

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2007)

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2007)

526
3
Genu recurvatum (acquired, traumatic, with weakness 
and   
insecurity in weight-bearing objectively 
demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2007)

In this case, the record contains X-ray evidence of 
degenerative changes to the right knee.  The evidence of 
record demonstrates that the veteran's primary symptom is 
pain.  As to the arthritis, diagnostic codes 5010 and 5003, 
in consideration of the range of motion diagnostic codes, 
warrants no more than his current 10 percent rating.  The 
veteran's arthritis is apparently mild in the right knee, and 
he had range of motion in his last VA examination from 0 to 
90 degrees.  Ergo, he does not warrant an increased rating 
based on either arthritis or limitation of motion diagnostic 
codes, according to the evidence recited above.  Therefore, 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is not 
warranted.  Further, entitlement to a higher or "staged" 
rating in excess of 10 percent would not be warranted if the 
disorder was rated under limitation of motion diagnostic 
codes.  

The Board has considered whether the veteran warrants an 
additional or higher rating based on the functional loss due 
to pain or repetitive use or due to flare-ups under  38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, the Board finds that the current rating is 
appropriate even though the May 2008 VA examiner found that 
the veteran's right knee pain significantly limited his 
functional ability during flare-ups or during repeated use 
over a period of time.  The examiner did not quantify the 
extent and degree to which the veteran's right knee range of 
motion and strength were diminished because of pain on 
repetitive motion and during flare-ups.  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  See 38 
C.F.R. § 4.40.  

Here, there is no probative evidence that functional 
impairment due to pain approached the dimensions of flexion 
limited to 30 degrees or extension limited to 15 degrees so 
as to warrant a higher rating under DC 5260 or DC 5261.  
Further, the VA examinations and treatment records noted 
above disclose no evidence of moderate recurrent subluxation 
or lateral instability of the right knee so as to warrant a 
higher rating under DC 5257 and no medical evidence of 
ankylosis of the right knee, or of a dislocated semilunar 
cartilage, or of an impaired tibia and fibula so as to 
warrant a higher rating under diagnostic codes 5256, 5258, 
and 5262.  The VA examiner, who conducted all three VA 
examinations involved in this appeal, is shown to have 
conducted a thorough examination of the veteran and reviewed 
the claims file in 2003 and 2008.  

The limitation of motion diagnostic codes do not avail the 
veteran in securing a higher rating for this right knee 
disorder and, in fact, the Board finds this service-connected 
right knee disorder is appropriately rated under the criteria 
for diagnostic code 5010 for degenerative arthritis.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002).

Conclusion

The Board acknowledges the veteran and his representative's 
contentions that his disabilities at issue in this appeal are 
more severely disabling.  However, the veteran is not a 
licensed  medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit, 5 Vet. App. 91; see also Espiritu, 2 Vet. App. 
492.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to these disabilities on appeal that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 10 percent for a scar, 
residuals of a shell fragment wound of the left ankle, is 
denied.

Entitlement to a rating in excess of 20 percent, for 
limitation of motion of the left ankle, residuals of shell 
fragment wound is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


